Citation Nr: 1128163	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-48 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin disorder of the feet.

2.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active military service in from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  By a May 2004 rating action, the RO in St. Paul, Minnesota denied service connection for a skin disorder of the feet.

2.  The additional evidence received since the May 2004 rating action is new and material and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder of the feet.  

3.  A skin disorder was first manifested many years after active duty and has not been found by competent and credible evidence to be associated with such service.  


CONCLUSIONS OF LAW

1.  The May 2004 rating action, which denied the claim for service connection for a skin disorder of the feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence subsequent to the May 2004 rating action, and the claim for service connection for a skin disorder of the feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A skin disorder of the feet was not incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
Here, however, the Board is reopening the Veteran's claim for service connection for a skin disorder of the feet.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at most harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the underlying claim seeking service connection for a skin disorder of the feet, the Board notes that the RO issued to the Veteran a letter in February 2008 prior to the appealed August 2008 rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The February 2008 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This correspondence also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

As to the duty to assist, the Veteran's service and VA treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  
In addition, the Veteran has been afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein, contained a description of the history of the disability at issue, and documented and considered the Veteran's complaints and symptoms.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, supra.

New and Material Evidence

Historically, the Veteran's service connection claim for a skin disorder of the feet was denied in an unappealed, and thus final, May 2004 rating decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2010).  Thereafter, in December 2007, the Veteran filed a claim to reopen his service connection claim.  In August 2008, the RO reopened and denied the claim.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has determined that new and material evidence sufficient to reopen previously denied claim for service connection has been received, the Board is required to address this particular issue in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for a skin disorder of the feet, the Board will proceed, in the following decision, to adjudicate this issue on appeal in the first instance. 

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

At the time of the May 2004 rating action, the evidence of record included the Veteran's service treatment records only.  Those records showed inservice treatment for athlete's foot (tinea pedis) and a heat rash on the ankles in September 1969.  However, a January 1971 discharge examination report showed normal findings.  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In May 2004, the RO in St. Paul, Minnesota denied the Veteran's claim because the record lacked any evidence of treatment for, or diagnosis of, a current skin disorder of the feet.  

Notably, since the May 2004 rating action, the Veteran submitted 2008 VA treatment records showing complaints of, and treatment for, various skin problems of his feet.  The Board finds such evidence "new" because it has not previously been submitted and is "material" because shows evidence of treatment for a current skin problems of the Veteran's feet.  This evidence, when taken together with prior evidence of record, raises a reasonable probability of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In light of the fact that the Veteran has been given the opportunity to submit evidence and argument on the underlying issue, there is no risk of prejudice to the Veteran by the Board proceeding with a de novo review of his claim.  Bernard, supra.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

If there is exposure, service connection is presumed for the following disorders: chloracne or other acneform disease consistent with AL amyloidosis; chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 21258-60 (May 7, 2009).  These diseases must become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone and joint cancer; skin cancers (melanoma, basal, and squamous cell); breast cancer; female reproductive system cancer (cervix, uterus, ovary); testicular cancer; urinary bladder cancer; renal cancer; leukemia (other than chronic lymphocytic leukemia); abnormal sperm characteristics and infertility; spontaneous abortion; neonatal or infant death and stillbirth in offspring of exposed individuals; low birth weight in offspring of exposed individuals; birth defects (other than spina bifida) in offspring of exposed individuals; childhood cancer (including acute myelogenous leukemia) in offspring of exposed individuals; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders, including Parkinson's disease and amyotrophic lateral sclerosis; chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, ulcers); immune system disorders (immune suppression, autoimmunity); circulatory disorders; endometriosis; and effects of thyroid homeostasis; gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum); and brain tumors, or any other disability not specified.  See Notice, 72 Fed. Reg. 32395-407 (June 12, 2007).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted above, in order to prove service connection on a direct basis, the Veteran must show 1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond, supra.

In this case, the Veteran contends that his current skin disorder of his feet is due to exposure to herbicides in service.  Specifically, he reported exposure to Agent Orange while serving aboard the USS Hector in August 1980, in the waters of the Republic of Vietnam.

Service treatment records show inservice treatment for athlete's foot and a heat rash on the ankles in September 1969.  A January 1971 discharge examination report showed normal findings.  

Post-service records show the first complaints of and treatment for a skin disorder of the feet in 2008.  Notably, these records show complaints of athlete's foot and sores on the feet without a specific diagnosis.

In January 2008, the Veteran was accorded a dermatological VA examination.  On examination, the Veteran reported intermittent episodes of athlete's foot, a rash on the distal right shin, and thickening of the toenails.  The examiner noted a prior January 2008 skin examination with unremarkable findings.  On current examination, the examiner noted that the Veteran's skin over the medial aspect of the great toes was hyperkeratotic bilaterally.  He also noted a 2.5 x 2.5 maculopapular erythematous lesion over the distal right pretibial area without scaling and noted that the skin around the lesion was normal.  Toe web spaces were found to be clear, and there was no evidence of tinea pedis.  The examiner diagnosed a benign right lower extremity lesion but found no evidence of tinea pedis.  The examiner opined that the Veteran's current skin condition is less likely as not caused by or the result of service.  In support of this opinion, he noted no evidence of recurrent tinea pedis since service, and no evidence of tinea pedis at present examination.  

With regard to the Veteran's claim of herbicide exposure during service, records do not confirm his service in-country in the Republic of Vietnam.  Personnel records confirm the Veteran's service aboard the USS Hector; however, his service in-country in the Republic of Vietnam and thus, exposure to herbicides, has not been confirmed.  See May 2008 VA Memorandum.  Therefore, exposure to herbicides cannot be presumed, and service connection for a skin disorder of the feet as a result of such exposure cannot be granted.  

Further, although athlete's foot and sores on the feet were not shown at the January 2008 VA examination, that evaluation did result in a diagnosis of a benign right lower extremity lesion.  The examiner concluded that the lesion was not the result of the Veteran's active duty.  In support of this opinion, the examiner noted no evidence of recurrent tinea pedis since service, and no evidence of tinea pedis at present examination.  The Board finds this opinion probative because it is based on a review of the claims file and the Veteran's complaints with regard to symptomatology.  Additionally, the examiner provided rationale in support of his medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Additionally, the Board finds no competing medical opinion of record.  

Indeed, the Board observes that there is no evidence of treatment for a skin disorder of the feet for many years after service.  2008 VA treatment records show the first evidence of complaints of, or treatment for, skin problems of the feet (to include athlete's foot and sores on the feet).  These episodes of skin treatment occurred almost 30 years after the Veteran's discharge from service.  

The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years after service tends to show that the Veteran's skin disorder is not related to service.  

With respect to the Veteran's own contentions that a skin disorder of his feet is related to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions regarding the etiology of his skin conditions (to include athlete's foot, sores on the feet, and a benign right lower extremity lesion) are of little probative weight given his lack of demonstrated medical expertise.  The Board finds that the greatest probative weight should be accorded the 2008 VA examiner's opinion which does not establish a relationship between the Veteran's skin condition and service.  Significantly, the claims folder contains no competent and credible evidence refuting this VA examiner's opinion or associating the Veteran's athlete's foot and foot sores to his active duty.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder of the feet.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  









(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder of the feet is reopened, and to this extent only, the appeal is granted.  

Service connection for a skin disorder of the feet is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


